Exhibit 10.1

 

Execution Version

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of April 20, 2017, is entered
into by and among Virtu Financial, Inc., a Delaware corporation (“Parent”),
Orchestra Merger Sub, Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of Parent (“Merger Sub” and, together with Parent, the “Acquirer
Parties”), and Jefferies LLC (the “Stockholder”).  All terms used but not
otherwise defined in this Agreement shall have the respective meanings ascribed
to such terms in the Merger Agreement (as defined below).

 

WHEREAS, as of the date hereof, the Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of Company Class A Common Stock and Company Stock Options, if any, in each case
set forth opposite the Stockholder’s name on Schedule A (all such shares of
Company Class A Common Stock and Company Stock Options set forth on Schedule A
next to the Stockholder’s name, together with any shares of Company Class A
Common Stock of the Company that are hereafter issued to or that beneficial
ownership of is otherwise directly or indirectly acquired by the Stockholder
prior to the termination of this Agreement, including for the avoidance of doubt
any shares of Company Class A Common Stock acquired by the Stockholder upon the
exercise of Company Stock Options after the date hereof, being referred to
herein as the “Subject Shares”);

 

WHEREAS, concurrently with the execution hereof, each of the Acquirer Parties
and KCG Holdings, Inc., a Delaware corporation (the “Company”), are entering
into an Agreement and Plan of Merger, dated as of the date hereof (as it may be
amended pursuant to the terms thereof the “Merger Agreement”), which provides,
among other things, for the Merger of Merger Sub with and into the Company, upon
the terms and subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement for the Acquirer Parties to enter into the Merger
Agreement, and in consideration thereof, the Stockholder, on the Stockholder’s
own account with respect to the Subject Shares, has agreed to enter into this
Agreement with the Acquirer Parties.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Stockholder, on the one hand, and the Acquirer Parties,
on the other hand, intending to be legally bound, do hereby agree as follows:

 

ARTICLE I
AGREEMENT TO VOTE

 

1.1                               Agreement to Vote.  Subject to the terms of
this Agreement, the Stockholder hereby irrevocably and unconditionally agrees
that, during the time this Agreement is in effect, at any annual or special
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, and in connection with any action proposed
to be taken by written consent of the stockholders of the Company, the
Stockholder shall, in each case to the fullest extent that the Stockholder and
the Stockholder’s Subject Shares are entitled to vote

 

--------------------------------------------------------------------------------


 

thereon:  (a) appear at each such meeting or otherwise cause all such Subject
Shares to be counted as present thereat for purposes of determining a quorum;
and (b) be present (in person or by proxy) and vote (or cause to be voted), or
deliver (or cause to be delivered) a written consent with respect to, all of its
Subject Shares (i) for the approval of the Merger Agreement and the approval of
the transactions contemplated thereby, including the Merger, (ii) in favor of
any related proposal in furtherance of the transactions contemplated by the
Merger Agreement, (iii) against any action or agreement that is intended or
would reasonably be expected to (A) result in a material breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of the Stockholder contained in this
Agreement, or (B) result in any of the conditions set forth in Article VIII of
the Merger Agreement not being satisfied on or before the Outside Date; and
(iv) against any Company Takeover Proposal or any proposal relating to any
Company Takeover Proposal and against any other proposed action, agreement or
transaction involving the Company that is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement, including (x) any extraordinary corporate transaction,
such as a merger, consolidation or other business combination involving the
Company (other than the Merger); (y) a sale, lease, license or transfer of a
material amount of assets (including, for the avoidance of doubt, intellectual
property rights and capital stock of Subsidiaries of the Company) of the Company
or any reorganization, recapitalization or liquidation of the Company; or
(z) any change in the present authorized capitalization of the Company or any
amendment or other change to the Company’s organizational documents.  Subject to
the proxy granted under Section 1.2 below, as between the Acquirer Parties and
the Stockholders, the Stockholder shall retain at all times the right to vote
the Subject Shares in the Stockholder’s sole discretion, and without any other
limitation, on any matters other than those set forth in this Section 1.1 that
are at any time or from time to time presented for consideration to the
Company’s stockholders generally.

 

1.2                               Irrevocable Proxy.  For so long as this
Agreement has not terminated in accordance with its terms, the Stockholder
hereby irrevocably appoints Parent (and any Person or Persons designated by
Parent) as its attorney-in-fact and proxy with full power of substitution and
resubstitution, to the full extent of the Stockholder’s voting rights with
respect to all of the Stockholder’s Subject Shares to vote (or issue
instructions to the record holder to vote), and to execute (or issue
instructions to the record holder to execute) written consents with respect to,
all of the Stockholder’s Subject Shares in accordance with the provisions of
Section 1.1 and the terms of the agreements described on Schedule B hereto (the
“Stock Loan Agreements”) and that certain Voting and Disposition Agreement,
dated as of November 30, 2016, provided by the Stockholder to the Company (the
“Voting and Disposition Agreement”).  This proxy is coupled with an interest,
including for the purposes of Section 212 of the DGCL, was given to secure the
obligations of the Stockholder under Section 1.1, was given in consideration of
and as an additional inducement of the Acquirer Parties to enter into the Merger
Agreement and shall be irrevocable, and the Stockholder hereby revokes any proxy
previously granted by the Stockholder with respect to the Subject Shares.  Such
proxy shall not be terminated by operation of any Law or upon the occurrence of
any other event other than upon the valid termination of this Agreement in
accordance with its terms.  Parent may terminate this proxy with respect to the
Stockholder at any time at its sole election by written notice provided to the
Stockholder.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder represents and warrants to the Acquirer Parties (it being
understood that, except where expressly stated to be given or made as of the
date hereof only, the representations and warranties contained in this
Article II shall be made as of the date hereof and as of the Effective Time),
that:

 

2.1                               Authorization; Binding Agreement.  The
Stockholder is duly organized and validly existing in good standing under the
Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within the
Stockholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of the Stockholder, and the Stockholder has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby.  No other actions or
proceedings on the part of the Stockholder are necessary to authorize the
execution and delivery by the Stockholder of this Agreement.  This Agreement has
been duly and validly executed and delivered by the Stockholder and constitutes
a valid and binding obligation of the Stockholder enforceable against the
Stockholder in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

 

2.2                               Non-Contravention.  Neither the execution and
delivery of this Agreement by the Stockholder nor the consummation of the
transactions contemplated hereby nor compliance by the Stockholder with any
provisions herein will (a) violate, contravene or conflict with or result in any
breach of any provision of the organizational documents (or other similar
governing documents) of the Stockholder, (b) require any consent, approval,
authorization or permit of, or filing with or notification to, any
supranational, national, foreign, federal, state or local government or
subdivision thereof, or governmental, judicial, legislative, executive,
administrative or regulatory authority on the part of such Stockholder, except
for compliance with the applicable requirements of the Securities Act, the
Exchange Act or any other United States or federal securities laws and the
rules and regulations promulgated thereunder, (c) violate, conflict with, or
result in a breach of any provisions of, or require any consent, waiver or
approval or result in a default or loss of a benefit (or give rise to any right
of termination, cancellation, modification or acceleration or any event that,
with the giving of notice, the passage of time or otherwise, would constitute a
default or give rise to any such right) under any of the terms, conditions or
provisions of any note, license, agreement, contract, indenture or other
instrument or obligation to which the Stockholder is a party or by which the
Stockholder or any of its assets may be bound, (d) result (or, with the giving
of notice, the passage of time or otherwise, would result) in the creation or
imposition of any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind on any Subject Shares of the Stockholder (other than one
created by any Acquirer Party), or (e) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Stockholder or by which
any of its Subject Shares are bound, except as would not, in the case of each of
clauses (b), (c), (d) and (e), reasonably be expected to have, individually or
in the aggregate, a material adverse effect on the Stockholder’s ability to
timely perform its obligations under this Agreement.  No trust of which the
Stockholder is a

 

3

--------------------------------------------------------------------------------


 

trustee requires the consent of any beneficiary to the execution and delivery of
this Agreement or to the consummation of the transactions contemplated hereby.

 

2.3                               Ownership of Subject Shares; Total Shares.  As
of the date hereof, the Stockholder is, and (except with respect to any Subject
Shares Transferred in accordance with Section 4.1 hereof) at all times during
the Agreement Period (as defined below) will be, the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of all of the
Stockholder’s Subject Shares and has good and marketable title to all such
Subject Shares free and clear of any liens, claims, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of a stockholder in respect of such Subject Shares (collectively,
“Encumbrances”), except for any such Encumbrance that may be imposed pursuant to
(i) this Agreement, (ii) any applicable restrictions on transfer under the
Securities Act or any state securities law (iii) Encumbrances that would not
have, individually or in the aggregate, a material and adverse effect on the
Stockholder’s ability to timely perform its obligations under this Agreement and
(iv) the Stock Loan Agreements and the Voting and Disposition Agreement
(collectively, “Permitted Encumbrances”).  Except to the extent of any Subject
Shares acquired after the date hereof (which shall become Subject Shares upon
that acquisition), the number of Subject Shares listed on Schedule A opposite
the Stockholder’s name are the only shares of Company Class A Common Stock and
Company Stock Options beneficially owned or owned of record by the Stockholder
as of the date hereof. Other than the Subject Shares, the Stockholder does not
own any shares of Company Class A Common Stock, Company Stock Options or any
other options to purchase or rights to subscribe for or otherwise acquire any
securities of the Company and has no interest in or voting rights with respect
to any securities of the Company.

 

2.4                               Voting Power.  Except as set forth in Stock
Loan Agreements and the Voting and Disposition Agreement and as may be limited
by Rule 13d-1(e), the Stockholder has full voting power with respect to all the
Stockholder’s Subject Shares, and full power of disposition (except for any
Permitted Encumbrances), full power to issue instructions with respect to the
matters set forth herein, sole power to demand appraisal rights and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Stockholder’s Subject Shares.  Except as set forth in
Stock Loan Agreements and the Voting and Disposition Agreement, none of the
Stockholder’s Subject Shares are subject to any stockholders’ agreement, proxy,
voting trust or other agreement or arrangement with respect to the voting of
such Subject Shares, except as provided hereunder.

 

2.5                               Reliance.  The Stockholder understands and
acknowledges that the Acquirer Parties are entering into the Merger Agreement in
reliance upon the Stockholder’s execution, delivery and performance of this
Agreement.

 

2.6                               Absence of Litigation.  As of the date hereof,
there are no actions, suits, proceedings, claims, complaints, disputes,
arbitrations or investigations pending against, or, to the actual knowledge of
the Stockholder, threatened against the Stockholder or any of the Stockholder’s
properties or assets (including any shares of Company Class A Common Stock or
Company Stock Options beneficially owned by the Stockholder) that would
reasonably be expected to prevent or materially delay or impair the consummation
by the Stockholder of the

 

4

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement or otherwise materially impair the
Stockholder’s ability to perform its obligations hereunder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ACQUIRER PARTIES

 

The Acquirer Parties represent and warrant to the Stockholder that:

 

3.1                               Organization and Qualification.  Each of the
Acquirer Parties is a duly organized and validly existing corporation in good
standing under the Laws of the State of Delaware.

 

3.2                               Authority for this Agreement.  Each of the
Acquirer Parties has all requisite entity power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by each Acquirer Party have been duly and validly authorized by all necessary
entity action on the part of each Acquirer Party, and no other entity
proceedings on the part of any Acquirer Party are necessary to authorize this
Agreement. This Agreement has been duly and validly executed and delivered by
the Acquirer Parties and, assuming the due authorization, execution and delivery
by the Stockholder, constitutes a legal, valid and binding obligation of each of
each Acquirer Party, enforceable against each Acquirer Party in accordance with
its terms, except as enforceability may be limited by bankruptcy Laws, other
similar Laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.

 

ARTICLE IV
ADDITIONAL COVENANTS OF THE STOCKHOLDER

 

The Stockholder hereby covenants and agrees that until the termination of this
Agreement:

 

4.1                               No Transfer; No Inconsistent Arrangements. 
Except as provided hereunder, under the Merger Agreement or pursuant to the
terms of the Stock Loan Agreements or the Voting and Disposition Agreement, from
and after the date hereof and until this Agreement is terminated, the
Stockholder shall not, directly or indirectly, (a) create or permit to exist any
Encumbrance, other than Permitted Encumbrances, on any of the Stockholder’s
Subject Shares, (b) transfer, sell (including short sell), assign, gift, hedge,
pledge, grant a participation interest in, hypothecate or otherwise dispose of,
or enter into any derivative arrangement with respect to (collectively,
“Transfer”), any of the Stockholder’s Subject Shares, or any right or interest
therein (or consent to any of the foregoing), (c) enter into any Contract with
respect to any Transfer of the Stockholder’s Subject Shares or any interest
therein, (d) grant or permit the grant of any proxy, power-of-attorney or other
authorization or consent in or with respect to any the Stockholder’s Subject
Shares, (e) deposit or permit the deposit of any of the Stockholder’s Subject
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to any of the Stockholder’s Subject Shares, or (f) take or permit any
other action that would restrict, limit or interfere with the performance of the
Stockholder’s obligations hereunder in any material respect. Any action taken in
violation of the foregoing sentence shall be null and void ab initio.  The
Stockholder hereby authorizes Parent to direct the Company to impose stop orders
to prevent the Transfer of any of the Stockholder’s Subject Shares on the books
of the Company in

 

5

--------------------------------------------------------------------------------


 

violation of this Agreement.  Notwithstanding the foregoing, the Stockholder may
Transfer Subject Shares to any Affiliate or Subsidiary; provided, that a
transfer referred to in this sentence shall be permitted only if the transferee
shall have executed and delivered to the Acquirer Parties a counterpart to this
Agreement pursuant to which such transferee shall be bound by all of the terms
and provisions of this Agreement.  If any involuntary Transfer of any of the
Stockholder’s Subject Shares in the Company shall occur (including, but not
limited to, a sale by the Stockholder’s trustee in any bankruptcy, or a sale to
a purchaser at any creditor’s or court sale), the transferee (which term, as
used herein, shall include any and all transferees and subsequent transferees of
the initial transferee) shall take and hold the Subject Shares subject to all of
the restrictions, liabilities and rights under this Agreement, which shall
continue in full force and effect until valid termination of this Agreement. 
Notwithstanding the foregoing, the Stockholder may make Transfers of its Subject
Shares as Parent may agree in writing in its sole discretion.  The Stockholder
shall notify Parent as promptly as practicable in writing of the number of any
additional shares of Company Class A Common Stock of which the Stockholder
acquires beneficial or record ownership on or after the date hereof.

 

4.2                               No Exercise of Appraisal Rights.  The
Stockholder forever waives and agrees not to exercise any appraisal rights or
dissenters’ rights in respect of the Stockholder’s Subject Shares that may arise
with respect to the Merger.

 

4.3                               Documentation and Information.  The
Stockholder shall not make any public announcement regarding this Agreement and
the transactions contemplated hereby without the prior written consent of Parent
(such consent not to be unreasonably withheld), except as may be required by
applicable Law (provided that reasonable notice of, and an opportunity to review
and comment on (which comments shall be considered by the Stockholder in good
faith), any such disclosure will be provided to Parent).  The Stockholder
consents to and hereby authorizes the Acquirer Parties to publish and disclose
in all documents and schedules filed with the SEC, and each press release or
other disclosure document that any Acquirer Party reasonably determines to be
necessary in connection with the Merger, the Stockholder’s identity and
ownership of the Subject Shares, the existence of this Agreement, the nature of
the Stockholder’s commitments and obligations under this Agreement and any other
information that Parent reasonably determines is required to be disclosed by
Law, and the Stockholder acknowledges that the Acquirer Parties may, in Parent’s
sole discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Authority (provided that, in each circumstance described in this
sentence,  the Acquirer Parties shall provide the Stockholder with reasonable
notice of, and an opportunity to review and comment on such disclosure (which
comments shall be considered by Acquirer Parties in good faith).  The
Stockholder agrees to promptly provide Parent any information it may reasonably
require for the preparation of any such disclosure documents, and the
Stockholder agrees to promptly notify Parent of any required corrections with
respect to any information supplied by the Stockholder specifically for use in
any such disclosure document, if and to the extent that any such information
shall have become false or misleading in any material respect.

 

4.4                               Adjustments.  In the event of any stock split,
stock dividend, merger, reorganization, recapitalization, reclassification,
combination, exchange of shares or the like of the capital stock of the Company
affecting the Subject Shares, the terms of this Agreement shall apply to the
resulting securities.

 

6

--------------------------------------------------------------------------------


 

4.5                               Stock Loan Agreements.  Parent shall provide
the Stockholder at least five (5) calendar days’ notice of the record date of
the Company Stockholder Meeting (or for any other vote or consent subject to
Section 1.1 hereof), and subject to and following the Stockholder’s receipt of
such notice, the Stockholder shall cause the Stockholder’s Subject Shares to not
be subject to any restrictions under the Stock Loan Agreements as of such record
date or dates that would prevent the Stockholder from voting the Subject Shares
in favor of the approval of the Merger Agreement, the approval of the
transactions contemplated thereby, including the Merger, or any other matters
subject to Section 1.1 hereof, all in accordance with the terms hereof.

 

ARTICLE V
MISCELLANEOUS

 

5.1                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
received (a) upon receipt, if delivered personally, (b) two (2) business days
after deposit in the mail, if sent by registered or certified mail, (c) on the
next business day after deposit with an overnight courier, if sent by overnight
courier, (d) upon transmission and confirmation of receipt, if sent by facsimile
or email transmission prior to 6:00 p.m., local time, in the place of receipt,
or (e) on the next business day following transmission and confirmation of
receipt, if sent by facsimile or email transmission after 6:00 p.m., local time,
in the place of receipt; provided that the notice or other communication is sent
to the address, facsimile number or email address set forth (i) if to an
Acquirer Party, to the address, facsimile number or e-mail address set forth in
Section 10.3 of the Merger Agreement and (ii) if to the Stockholder, to the
Stockholder’s address, facsimile number or email address set forth on a
signature page hereto, or to such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to each
other party hereto.

 

5.2                               Termination.  This Agreement shall terminate
automatically, without any notice or other action by any Person, upon the first
to occur of (a) the termination of the Merger Agreement in accordance with its
terms, (b) the Effective Time, (c) any amendment to the Merger Agreement which
reduces the consideration payable to the stockholder or otherwise materially and
adversely impacts the Stockholder, or (d) the termination of this Agreement by
written notice from Parent to the Stockholder (the period from the date hereof
through such time being referred to as the “Agreement Period”).  Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section 5.2 shall relieve any party from liability for any Willful
Breach of this Agreement prior to termination hereof and (y) the provisions of
this Article V shall survive any termination of this Agreement.  For the
avoidance of doubt, this Agreement does not terminate upon a Company Adverse
Recommendation Change unless the Merger Agreement is terminated.   “Willful
Breach” means with respect to any representation, warranty, agreement or
covenant set forth in this Agreement, an intentional action or omission by a
party that both (i) causes such party to be in breach of such representation,
warranty, agreement or covenant and (ii) such party knows at the time of such
intentional action or omission is or would constitute a breach, or would
reasonably be expected to result in a breach, of such representation, warranty,
agreement or covenant.

 

7

--------------------------------------------------------------------------------


 

5.3                               Amendments and Waivers.  Any provision of this
Agreement may be amended or waived if such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement or, in
the case of a waiver, by each party against whom the waiver is to be effective. 
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

5.4                               Expenses.  All fees and expenses incurred in
connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such fees and expenses, whether or not the Merger is
consummated.

 

5.5                               Entire Agreement; Assignment.  This Agreement,
together with the schedules attached hereto and the other documents and
certificates delivered pursuant hereto, constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement.  This
Agreement shall not be assigned by any party without the prior written consent
of the other parties; provided, that any Acquirer Party may assign any of their
respective rights and obligations to one or more Affiliates at any time, but no
such assignment shall relieve any Acquirer Party, as the case may be, of its
obligations hereunder.

 

5.6                               Enforcement of the Agreement.  The parties
hereto agree that irreparable damage would occur in the event that any party
hereto did not perform any of the provisions of this Agreement in accordance
with their specific terms or otherwise breached any such provisions.  It is
accordingly agreed that any party hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in addition to any other remedy to
which such party is entitled at law or in equity.  Any and all remedies herein
expressly conferred upon the parties hereto will be deemed cumulative with and
not exclusive of any other remedy conferred hereby, or by Law or equity upon any
such party, and the exercise by any such party of any one remedy will not
preclude the exercise of any other remedy.

 

5.7                               Jurisdiction; Waiver of Jury Trial.

 

(a)                                 Each party hereto (i) consents to submit
itself to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware or, solely if such court lacks subject matter jurisdiction, the United
States District Court sitting in New Castle County in the State of Delaware with
respect to any dispute arising out of, relating to or in connection with this
Agreement or any transaction contemplated hereby, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (iii) agrees that it will not bring any
action arising out of, relating to or in connection with this Agreement or any
transaction contemplated by this Agreement in any court other than any such
court.  Each party hereto irrevocably and unconditionally waives any objection
to the laying of venue of any actions, suits, proceedings, claims, complaints,
disputes, arbitrations or investigations arising out of this Agreement or the
transactions contemplated hereby in the chancery courts of the State of Delaware
or in any Federal court located in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in

 

8

--------------------------------------------------------------------------------


 

any such court that any such actions, suits, proceedings, claims, complaints,
disputes, arbitrations or investigations brought in any such court has been
brought in an inconvenient forum.  Each party hereto hereby agrees that service
of any process, summons, notice or document by U.S. registered mail in
accordance with Section 5.1 shall be effective service of process for any
proceeding arising out of, relating to or in connection with this Agreement or
the transactions contemplated hereby.

 

(b)                                 EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY HERETO UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATION OF THIS WAIVER, (III) EACH PARTY HERETO MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH PARTY HERETO HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

5.8                               Governing Law.  This Agreement, and any
dispute arising out of, relating to or in connection with this Agreement shall
be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to any choice or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.

 

5.9                               Descriptive Headings.  The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

5.10                        Parties in Interest.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto, and nothing
in this Agreement, express or implied, is intended to confer upon any other
Person any rights or remedies of any nature whatsoever under or by reason of
this Agreement.

 

5.11                        Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner.

 

5.12                        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the

 

9

--------------------------------------------------------------------------------


 

same agreement.  This Agreement or any counterpart may be executed and delivered
by facsimile copies or delivered by electronic communications by portable
document format (.pdf), each of which shall be deemed an original.

 

5.13                        Interpretation.  The words “hereof,” “herein,”
“hereby,” “herewith” and words of similar import shall, unless otherwise stated,
be construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and article, section, paragraph and schedule
references are to the articles, sections, paragraphs and schedules of this
Agreement unless otherwise specified.  Whenever the words “include,” “includes”
or “including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”  The words describing the singular number shall
include the plural and vice versa, words denoting either gender shall include
both genders and words denoting natural persons shall include all Persons and
vice versa.  The phrases “the date of this Agreement,” “the date hereof,” “of
even date herewith” and terms of similar import, shall be deemed to refer to the
date set forth in the preamble to this Agreement.  Any reference in this
Agreement to a date or time shall be deemed to be such date or time in New York
City, unless otherwise specified.  The parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any Person by virtue of the
authorship of any provision of this Agreement.

 

5.14                        Further Assurances.  Each party hereto will execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations, to perform its obligations
under this Agreement.

 

5.15                        Capacity as Stockholder.  The Stockholder signs this
Agreement solely in the Stockholder’s capacity as a stockholder of the Company,
and not in the Stockholder’s capacity as a director, officer or employee of the
Company.  Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company in the taking of any
actions (or failure to act) in his or her capacity as a director or officer of
the Company, or in the exercise of his or her fiduciary duties as a director or
officer of the Company, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director or officer, and no action taken in any such
capacity as an officer or director of the Company shall be deemed to constitute
a breach of this Agreement.

 

5.16                        Representations and Warranties.  The representations
and warranties contained in this Agreement and in any certificate or other
writing delivered pursuant hereto shall not survive the Effective Time or the
termination of this Agreement.

 

10

--------------------------------------------------------------------------------


 

5.17                        No Agreement Until Executed.  This Agreement shall
not be effective unless and until (i) the Merger Agreement is executed by all
parties thereto and (ii) this Agreement is executed by all parties hereto.

 

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

11

--------------------------------------------------------------------------------


 

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ORCHESTRA MERGER SUB, INC.

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

President

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES LLC

 

 

 

 

 

 

By:

/s/ Michael Sharp

 

 

Name:

Michael Sharp

 

 

Title:

General Counsel

 

 

 

 

 

 

 

Address:

 

 

 

Jefferies Group LLC

 

520 Madison Avenue, 10th Floor

 

New York, NY 10022

 

Attention: General Counsel

 

 

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

 

101 Park Avenue

 

New York, NY 10178-0060

 

Attention: R. Alec Dawson

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name of Stockholder

 

Number of
Shares of
Company
Class A
Common
Stock

 

Company
Stock
Options

 

Jefferies LLC

 

15,436,788

*

0

 

 

--------------------------------------------------------------------------------

* Does not include 498,243 shares which the Stockholder owns but does not have
voting nor dispositive power over pursuant to the Voting and Disposition
Agreement.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Stock Loan Agreements

 

Master Securities Loan Agreements entered into by the Stockholder in the
ordinary course of its business substantially in the form of the Master
Securities Loan Agreement provided to the Acquirer Parties.

 

--------------------------------------------------------------------------------